Name: Decision of the EEA Joint Committee No 7/95 of 27 January 1995 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: economic policy;  deterioration of the environment;  European construction;  consumption;  European Union law;  marketing
 Date Published: 1995-03-02

 2.3.1995 EN Official Journal of the European Communities L 47/27 DECISION OF THE EEA JOINT COMMITTEE No 7/95 of 27 January 1995 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was last amended by Decision of the EEA Joint Committee No 44/94 of 15 December 1994 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement (1); Whereas European Parliament and Council Directive 94/27/EC of 30 June 1994 amending for the 12th time Directive 76/769/EEC on the approximation of the laws, regulations and administrative provisions of the Member States relating to restrictions on the marketing and use of certain dangerous substances and preparations (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 4 (Council Directive 76/769/EEC) of Chapter XV of Annex to the Agreement before the adaptation:  394 L 0027: European Parliament and Council Directive 94/27/EC of 30 June 1994 (OJ No L 188, 22. 7. 1994, p. 1). Article 2 The texts of Directive 94/27/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 February 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 27 January 1995. For the EEA Joint Committee The President G. J. L. AVERY (1) OJ No L 372, 31. 12. 1994, p. 20. (2) OJ No L 188, 22. 7. 1994, p. 1.